Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated October 20, 2022 directed to the Notice of Non-Compliant Amendment dated October 20, 2022.  Claims 21-42 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 36 is objected to because of the following informalities:  “the right two-sided cards” (line 2) should read “the right two-sided card”.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  “the discarded two-sided cards” (line 2) should read “the right two-sided card”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI” (lines 11-12).  The examiner was unable to find any support within the specification for the newly amended claim language.  The closest language the examiner was able to find is 
The discarded cards 3212, 3214 are received through the discard slot 3222 into a used card collection bin 3508. In an alternative embodiment, a card reader may be positioned within the card collection bin 3508 and adjacent to the discard slot 3222 to read each discarded card for tracking the cards to be displayed in the lists 3206 of outcomes of the cards previously turned over. (Specification [00164])
After the bets are collected and paid to players, the right card 3214 is placed in the discard slot 3222 that has a card reader, then the left card 3212 is placed in the discard slot 3222. The outcome list 3206 is updated by the card reader associated with the discard slot 3222. (Specification [00176])
In this embodiment, it is a card reader that updates the outcome list, not the discard slot.  Independent claim 29 recites similar language and is similarly rejected.  Dependent claims 22-28, 30-38, and 41 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 21 recites “wherein winning odds are determined by the game server and displayed on the GUI based on the history of previous winning states”.  The examiner was unable to find support in the specification for this limitation.  Independent claim 39 and dependent claim 32 recite similar language and are similarly rejected.  Dependent claims 22-28, 40, and 42 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the history” (line 14).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 32 and independent claim 39 recite similar language and are similarly rejected.  Dependent claims 22-28, 40, and 42 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 25 recites “the user bets on a tie of numerical values of the hidden pair of sides of one of the two two-sided cards to have the winning state” (lines 1-2).  Claim 25 identifies one of the two two-sided cards.  Since the claim is to a tie, both of the two two-sided cards must have the winning state (i.e., the same numerical value).  Appropriate correction is required.
Claim 27 recites “the end of the tournament” (line 4).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 28 inherits this deficiency by nature of its dependency.  Appropriate correction is required.
Claim 27 recites “the winnings” (line 5).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 35 recites similar language and is similarly rejected.  Dependent claim 28 inherits this deficiency by nature of its dependency.  Appropriate correction is required.
Claim 29 recites “the discarded card” (lines 15-16).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 30-38 and 41 inherit this deficiency by nature of their dependency.  Appropriate correction is required.
Claim 38 recites “the discarded two-sided cards” (line 2).  Claim 37, upon which claim 38 depends, recites “discarding at least one discarded card” (lines 1-2).  Claim 29, upon which claim 37 depends, recites “the two-sided cards are discarded” (line 14).  There is an inconsistency between how many two-sided cards are discarded.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: In step 1 of the analysis, the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  Evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI).  If a claim as a whole does not fall within any statutory category, the claim is non-statutory.  If a claim as a whole falls within one or more statutory categories, it must be further analyzed at step 2A to determine if the claim is directed to a judicial exception.  A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  
In the present instance:  
Claims 1-8 recite a system (i.e., a machine).  
Claims 9-18 recite a table (i.e., a manufacture).  
Claims 19-20 recite a method (i.e., a process).  
All claims fall within a statutory category of invention and meet the requirement of step 1.
Step 2A, prong 1:  Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites a system comprising:
a user computer including an input/output device for providing a graphical user interface (GUI) to a user; and 
a game server, interacting with the user computer, for displaying game screens on the GUI to conduct a game with representations of two two-sided cards having a pair of sides hidden from the user; 
wherein display of the hidden pair of sides of the two two-sided cards to the user by the game server determines a winning state of a winning bet, wherein a predetermined or statistical portion of the winning bet is determined; 
wherein after the winning state is determined the two two-sided cards are discarded and stored in a discard slot and recorded in the game server, the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI; and 
wherein winning odds are determined by the game server and displayed on the GUI based on the history of previous winning states.
The underlined portions identify the abstract idea which falls into several categories.  
The claims disclose an intuitive game which facilitates the funding of charities and causes.  The game involves a bet and therefore fall into the category of Certain Methods of Organizing Human Activity.  More specifically, the claims fall into the sub-categories of Fundamental Economic Practices and Principles because the claims are directed to rules for conducting a wagering game.  The claims also fall into the sub-category of Managing Personal Behavior or Relationships or Interactions Between People because the claims recite the abstract idea of “rules for playing games”.  
The claims also fall within the category of Mental Processes because the step of determining a winning state, display the card on an outcome list, and determining odds based on the history of previous winnings can be performed in the human mind or by a human using a pen and paper.
Thus, under the broadest reasonable interpretation, these limitations fall into the categories of Certain Methods of Organizing Human Activity (Fundamental Economic Practices and Principles and Managing Personal Behavior or Relationships or Interactions Between People) and Mental Processes and are therefore directed to an abstract idea.  
Step 2A, prong 2:  Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims recite the following additional elements:
a user computer, an input/output device, a game server, a table, a discard slot, a plurality of positions, a left paddle, a right paddle, an electronic device with a display, an account card reader, a physical account card, a physical receipt, an optical recognition video camera, a discard slot, and a card reader.
The user computer, input/output device, game server, electronic device with a display, a discard slot, account card reader, physical account card, physical receipt, optical recognition video camera, and card reader are no more than using generic computing components to apply the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  Claims 1-8 and 19-20 are directed to an abstract idea and requires further analysis under step 2B.
However, the table, in combination with the discard slot, the plurality of positions, the left paddle, and the right paddle, are sufficient to integrate the abstract idea into a practical application.  Therefore claims 9-18 are patent eligible.  
Step 2B:  Under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The additional elements remaining in claims 1-8 and 19-20 are the user computer, input/output device, game server and a discard slot.  As discussed with respect to Step 2A Prong Two, the user computer, input/output device, game server, and the discard slot in the claims amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that a card game. The same analysis applies here in step 2B and does not provide an inventive concept.
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
user computer, game server (Stockham et al., US 7,785,183 B1, it is also well-known that multiple gaming devices may be linked via a central computer or server to create a wide area gaming network; the central computer then tracks relevant data and facilitates large jackpots and related benefits to linked devices [C2:66-C3:3]);
input/output device (Walker et al., US 2004/0038733 A1, input device 308 may comprise any number or combination of a variety of well-known devices, including, without limitation: a button, a touch screen, a handle (e.g., a slot machine handle), a keypad, a pointer device (e.g., a mouse, a trackball), a microphone, a keyboard, a video camera, a magnetic stripe reader (e.g., for performing functions related to player tracking cards, such as accepting and reading player tracking cards and communicating information read from such cards to the processor 301), a biometric input device (e.g., a fingerprint or retinal scanner), a radio antenna (e.g., for receiving inputs from a handheld device), a voice recognition module, and a coin and/or bill acceptor [0061]); 
discard slot (Hill, US 8,088,010 B1, intelligent gaming table 205 includes conventional features of a Big Baccarat gaming table, such as ... a card discard slot or area 220 [C8:28-C9:3]).

For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lamle, US 4,998,737 (hereinafter Lamle); in view of Malek, US 2019/0147702 A1 (hereinafter Malek); in view of Hill, US 2003/0195025 A1 (hereinafter Hill); in view of Miller, US 2004/0100020 A1 (hereinafter Miller); and further in view of AIDA et al., US 2007/0077984 A1 (hereinafter Aida).

Regarding Claim 21 (New):  Lamle discloses a system comprising: 
a user computer including an input/output device for providing a graphical user interface (GUI) to a user (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith; the apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); and 
for displaying game screens on the GUI (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]) to conduct a game with representations of two two-sided cards having a pair of sides hidden from the user (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]);
wherein display of the hidden pair of sides of the two two-sided cards to the user by the game server determines a winning state of a winning bet (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards; the highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]), 
Lamle fails to explicitly disclose
a game server, interacting with the user computer, 
wherein a predetermined or statistical portion of the winning bet is determined; 
wherein after the winning state is determined the two two-sided cards are discarded and stored in a discard slot and recorded in the game server, 
the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI; and 
wherein winning odds are determined by the game server and displayed on the GUI based on the history of previous winning states.
Malek teaches 
a game server, interacting with the user computer (Malek, the embodiments of the present invention are also suitable for online systems and server-based systems offering games of chance; with online and/or server-based systems, players access the games of chance from a remote server using a player terminal (dumb or smart), personal computer or hand-held device (e.g., cellular telephone or PDA) but the overall purpose of the embodiments of the present invention remains the same: to provide players with enhanced payout schedules for putting more money into the game [0060]), 
wherein a predetermined or statistical portion of the winning bet is determined (Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
To bring the excitement to the people, Malek teaches a charity scheme (Malek [Abstract]).
It would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing a charity scheme for a game of chance as taught by Malek in order to bring excitement to the people.
Hill teaches 
wherein after the winning state is determined the two two-sided cards are discarded and stored in a discard slot (Hill, in FIG. 19, the depicted configuration includes a game table 101, a Deal 7 button that acts as a toggle switch to manually activate the software to raise or lower the card barriers 116 & 119, a Burn 43 button to record those cards that have been removed from the deck, and removed from the play of the game, and placed in the card discard can 96 [0122]) and recorded in the game server (Hill, at least one "Base" dealer keyboard and LCD display for the "Base" dealer to enter, retrieve and display player, game and table information generated and recorded by the shoe system [0122]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  
Hill teaches a system and method including card game dispensing shoe includes a scanner that discerns the value and suit of each card dispensed, and includes a CPU and a memory storing data such as rules for dealing cards, data representing player strategy criteria and card inventory data (Hill [Abstract]).  Hill teaches provide a system that can provide a realtime mechanism for identifying and recording, preferably with 100% accuracy, the card value, card rank, card suit, and sequence in which each card removed from the shoe was delivered to the Player or Bank hands (Hill [0013]).  Such shoe system would enable the casino to identify in real time most cheating methods, and to calculate the probability that a Baccarat game player has prior knowledge of the top card of the deck before that card was removed from the shoe (Hill [0013]).  In addition, such shoe system could reduce dealer errors and resultant game disruptions and casino income loss, and could also provide the casino with a software routine that would automatically calculate and display with a high degree of accuracy, commissions payable to the casino on all winning Bank wagers, and could also provide more accurate rating information for Baccarat game players (Hill [0013]).  Such information would allow a casino to more precisely calculate its Earning Potential and Complimentary Equivalency for each game player, and to further speed up the progress of the game, which in the long run will increase casino profits (Hill [0013]).
It would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of recording the cards that have been removed from play of the game and discarded as taught by Hill in order to identify cheating methods and automatically calculate and display with a high degree of accuracy, commissions payable and accurate rating information for game players.
Miller teaches 
the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI (Miller, the illustrated discarded card area 40 comprises twenty four rows and thirteen columns; the twenty four rows provide one row for each card denomination for six decks of cards; those skilled in the art will appreciate that each deck of cards comprises four cards of each denomination, for example, four Jacks; this illustrated embodiment is designed for use with a six deck shoe simulation, therefore, it is possible to have twenty four cards of each value discarded; the thirteen columns represent a single column for each card denomination; according to this illustrated embodiment, there is no distinction between cards of different suits; from the present description, those skilled in the art will appreciate that for other types of card games, it may be desirable to provide an indication of particular suits or particular cards of a particular suit that have been discarded [0020]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  
It is well recognized in the gaming industry that persons playing card games at a casino will have a distinct advantage if, while playing a card game, they know which cards have already been played from the collection of cards being dealt (Miller [0002]).  Players which are suspected of card counting are typically ostracized from casinos, since knowledge of the cards previously played offers players a significant advantage (Miller [0002]).  The advantage arises from the player's ability to predict which cards are remaining in the card shoe (Miller [0002]).  Miller teaches gaming devices and methods of playing games wherein an indication of the cards which have already been discarded or dealt is displayed for a player to view prior to making a decision (Miller [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing an indication of the cards which have already been discarded or dealt is displayed for a player to view prior to making a decision as taught by Miller in order to level the playing field between players who count cards and those who don’t.
Aida teaches 
wherein winning odds are determined by the game server and displayed on the GUI based on the history of previous winning states (Aida, when the odds and winning probabilities change based upon the win history, for example, the pay table displayed on either of the first to third display units 3A, 3B, and 3C is updated, and the displays on the touch panel 6 and the operation buttons 7 are updated [0094]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  
Aida teaches a gaming machine that changes odds and winning probabilities based on win history (Aida [0094]).
It would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of changing odds and winning probabilities based on win history as taught by Aida in order to ensure players are informed of actual odds and winning probabilities during game play.

Regarding Claim 22 (New):  Lamle further discloses wherein a higher one of numerical values of the hidden pair of sides of the two two-sided cards determines the winning state (Lamle, the object of the game is to guess which of two cards has the higher value on the bottom face [C3:8-12]).  

Regarding Claim 23 (New):  Lamle further discloses wherein a tie of numerical values of the hidden pair of sides of the two two-sided cards determines the winning state (Lamle, the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 24 (New):  Lamle further discloses wherein the user bets on one of the hidden pair of sides of the two two- sided cards to have the winning state (Lamle, the player then presses either the Left button 31 or the Right button 32 to bet that either the Left Card or the Right Card respectively will be higher in value when turned over to reveal the other side; the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 25 (New):  Lamle further discloses wherein the user bets on a tie of numerical values of the hidden pair of sides of one of the two two-sided cards to have the winning state (Lamle, the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 39 (New):  Lamle discloses a method comprising: 
providing a graphical user interface (GUI) to a user employing a user computer including an input/output device (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); 
displaying game screens on the GUI (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); 
conducting a game with representations of two two-sided cards having a pair of sides hidden from the user (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]); 
displaying the hidden pair of sides of the two two-sided cards to the user by the game server (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]); 
determining a winning state and discarding the two two-sided cards (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]).
Lamle fails to explicitly disclose 
interacting, by a game server, with the user computer; 
allocating a predetermined portion of winnings of the user, associated with the winning state of a tournament, to at least one of a charity or a cause; 
collecting and recording the discarded cards, by the game server, and displaying the discarded cards on an outcome list; and 
determining, by the game server, and displaying winning odds based on the history of previous winning states.
Malek teaches
interacting, by a game server, with the user computer (Malek, the embodiments of the present invention are also suitable for online systems and server-based systems offering games of chance; with online and/or server-based systems, players access the games of chance from a remote server using a player terminal (dumb or smart), personal computer or hand-held device (e.g., cellular telephone or PDA) but the overall purpose of the embodiments of the present invention remains the same: to provide players with enhanced payout schedules for putting more money into the game [0060]); 
allocating a predetermined portion of winnings of the user, associated with the winning state of a tournament, to at least one of a charity or a cause (Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]; a tournament style approach is held to find one winner [0434]); 
As described above with respect to claim 21, it would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing a charity scheme for a game of chance as taught by Malek in order to bring excitement to the people.
Hill teaches collecting and recording the discarded cards, by the game server (Hill, in FIG. 19, the depicted configuration includes a game table 101, a Deal 7 button that acts as a toggle switch to manually activate the software to raise or lower the card barriers 116 & 119, a Burn 43 button to record those cards that have been removed from the deck, and removed from the play of the game, and placed in the card discard can 96; at least one "Base" dealer keyboard and LCD display for the "Base" dealer to enter, retrieve and display player, game and table information generated and recorded by the shoe system [0122]).
As described above with respect to claim 21, it would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of recording the cards that have been removed from play of the game and discarded as taught by Hill in order to identify cheating methods and automatically calculate and display with a high degree of accuracy, commissions payable and accurate rating information for game players.
Miller teaches 
displaying the discarded cards on an outcome list (Miller, the illustrated discarded card area 40 comprises twenty four rows and thirteen columns; the twenty four rows provide one row for each card denomination for six decks of cards; those skilled in the art will appreciate that each deck of cards comprises four cards of each denomination, for example, four Jacks; this illustrated embodiment is designed for use with a six deck shoe simulation, therefore, it is possible to have twenty four cards of each value discarded; the thirteen columns represent a single column for each card denomination; according to this illustrated embodiment, there is no distinction between cards of different suits; from the present description, those skilled in the art will appreciate that for other types of card games, it may be desirable to provide an indication of particular suits or particular cards of a particular suit that have been discarded [0020])
As described above with respect to claim 21, it would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing an indication of the cards which have already been discarded or dealt is displayed for a player to view prior to making a decision as taught by Miller in order to level the playing field between players who count cards and those who don’t.
Aida teaches
determining, by the game server, and displaying winning odds based on the history of previous winning states (Aida, when the odds and winning probabilities change based upon the win history, for example, the pay table displayed on either of the first to third display units 3A, 3B, and 3C is updated, and the displays on the touch panel 6 and the operation buttons 7 are updated [0094]).
As described above with respect to claim 21, it would have been obvious to one of ordinary skill in the art before the filing to date combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of changing odds and winning probabilities based on win history as taught by Aida in order to ensure players are informed of actual odds and winning probabilities during game play.

Claims 27-28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lamle, in view of Malek, in view of Hill, in view of Miller, in view of Aida, and further in view of Naicker, US 2008/0070659 A1 (hereinafter Naicker).

Regarding Claim 27 (New):  Malek further teaches wherein predetermined percentages of the winnings of each winner going to a charity or a cause that is designated as a beneficiary of the tournament which involves playing the game (Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]).  
Lamle, as modified, fails to explicitly disclose wherein the user participates in a tournament with other users involving the game, wherein each of the users buys into the tournament with money that is pooled by an operator of the tournament, with the pooled money being a tournament fund which is divided amongst the highest scoring users at the end of the tournament, as well as fees for operating the tournament.
Naicker teaches wherein the user participates in a tournament with other users involving the game, wherein each of the users buys into the tournament with money that is pooled by an operator of the tournament, with the pooled money being a tournament fund which is divided amongst the highest scoring users at the end of the tournament, as well as fees for operating the tournament (Naicker, settlement of player wagers is straightforward: 1) the operator collects its fees the tournament entry fees); 2) the buy-in fee for all the players in the tournament is pooled and paid to the winner(s) of the tournament [0068]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
Naicker teaches a method for conducting an online blackjack tournament for remotely located players over a computer network (Naicker [0010]).  The method includes steps of providing a pool of prize money for paying out to one or more winners of the tournament, providing a set of one or more rules for playing rounds of blackjack at the tournament, and conducting rounds of play of blackjack using the set of rules wherein during the rounds of play the players make wagers and receive winnings with chips provided by the proprietor of the tournament to the players (Naicker [0010]).  
It would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with a tournament as taught by Naicker in order to let players who are not collocated play together in a competitive tournament.

Regarding Claim 28 (New):  Naicker further teaches wherein the tournament ends when the user reaches an amount goal or when a duration of the tournament is ended (Naicker, play continues in rounds, with players being eliminated until a final round of play occurs, and the player with the most chips after the final round wins the tournament [0032]).  

Regarding Claim 40 (New):  Lamle, as modified, discloses the invention as recited above.  Lamle, as modified, fails to explicitly disclose sponsoring the tournament of the game played by a plurality of users.
Naicker teaches: 
sponsoring the tournament of the game played by a plurality of users (Naicker, the pool of prize money could also be supplied by or augmented with sponsorship money from sponsors, e.g., hotels, casinos, television networks, car companies or other advertisers, or other parties [0031]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
Naicker teaches a method for conducting an online blackjack tournament for remotely located players over a computer network (Naicker [0010]).  Naicker teaches wherein the pool of prize money could also be supplied by or augmented with sponsorship money from sponsors, e.g., hotels, casinos, television networks, car companies or other advertisers, or other parties (Naicker [0031]).
It would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with a tournament that is sponsored by other parties as taught by Naicker in order to allow a greater prize than would be available if only funded by player entries.

Claims 29-31, 33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, in view of Lamle, and further in view of Miller.

Regarding Claim 29 (New):  Hill discloses a table for conducting a card game, comprising: 
a discard slot for discarding at least one discarded card (Hill, intelligent gaming table 205 includes conventional features of a Big Baccarat gaming table, such as a designated area to display the Player's Hand 210a, a designated area to display the Banker's Hand 210b, a card discard slot or area 220 [0040] and [Fig. 2]);
a plurality of positions for a plurality of players, each position having a printed area for receiving bets, an area designated on a selected left side , an area designated on a selected right side, and an area designated for a tie, for respectively receiving the bets (Hill, individual betting areas 250 (which may have specific areas to place different bets, e.g., for Baccarat, placing bets on any of the Player's Hand, the Banker's Hand, and a Tie) [0040] and [Fig. 2])
wherein after the winning state is determined the two-sided cards are discarded and stored in a discard slot (Hill, in FIG. 19, the depicted configuration includes a game table 101, a Deal 7 button that acts as a toggle switch to manually activate the software to raise or lower the card barriers 116 & 119, a Burn 43 button to record those cards that have been removed from the deck, and removed from the play of the game, and placed in the card discard can 96 [0122]).
Hill fails to explicitly disclose 
that a let card has a higher number than a right card, that the right card will have a higher number than the left card, and/or that both cards show the same number when both cards are turned over;
a left pad, a right pad, and a tie pad for receiving a bet on a selected one of the left pad, the right pad, and the tie pad; 
a left paddle for receiving a left two-sided card; and 
a right paddle for receiving a right two-sided card; 
wherein the left two-sided card and the right two-sided cards have a pair of sides hidden from the plurality of players; 
wherein display of the hidden pair of sides of the left two-sided card and the right two-sided card to the plurality of players determines a winning state; and 
the discard slot configured to communicate with an outcome list to display the discarded card.  
Lamle teaches 
that a let card has a higher number than a right card, that the right card will have a higher number than the left card, and/or that both cards show the same number when both cards are turned over (Lamle, the player then presses either the Left button 31 or the Right button 32 to bet that either the Left Card or the Right Card respectively will be higher in value when turned over to reveal the other side; the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]);
a left pad, a right pad, and a tie pad for receiving a bet on a selected one of the left pad, the right pad, and the tie pad (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); 
a left paddle for receiving a left two-sided card (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); and 
a right paddle for receiving a right two-sided card (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); 
wherein the left two-sided card and the right two-sided cards have a pair of sides hidden from the plurality of players (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]); 
wherein display of the hidden pair of sides of the left two-sided card and the right two-sided card to the plurality of players determines a winning state (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards; the highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]).
Many players prefer gaming in a live, real-world environment, not only because of the sensory elements described above, but also because online games are suspected of being "rigged" to increase the house advantage, and because the authenticity of online games may be more difficult for a player or disinterested observer to verify (Hill [0003]).  When a player enters a real-world casino, not only is the player able to verify (whether by counting cards or otherwise) the authenticity of the game, but the player is also able to rely upon the reputation of the casino for not providing "crooked" games (Hill [0003]).  Many players will even move from table to table, often having played only a single hand at a given table, looking for a "good" dealer or a "hot" game--such an assessment often depends on many elements that are best assessed in person (Hill [0003]).  Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Lamle teaches a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
It would have been obvious to one of ordinary skill in the art to combine the intelligent gaming table as disclosed by Hill with the card game where the player tries to guess which of two cards has the higher value or a tie as taught by Naicker in order to offer a variety of games to players who prefer gaming in a live, real-world environment.
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Miller teaches 
the discard slot configured to communicate with an outcome list to display the discarded card (Miller, the illustrated discarded card area 40 comprises twenty four rows and thirteen columns; the twenty four rows provide one row for each card denomination for six decks of cards; those skilled in the art will appreciate that each deck of cards comprises four cards of each denomination, for example, four Jacks; this illustrated embodiment is designed for use with a six deck shoe simulation, therefore, it is possible to have twenty four cards of each value discarded; the thirteen columns represent a single column for each card denomination; according to this illustrated embodiment, there is no distinction between cards of different suits; from the present description, those skilled in the art will appreciate that for other types of card games, it may be desirable to provide an indication of particular suits or particular cards of a particular suit that have been discarded [0020]).  
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
It is well recognized in the gaming industry that persons playing card games at a casino will have a distinct advantage if, while playing a card game, they know which cards have already been played from the collection of cards being dealt (Miller [0002]).  Players which are suspected of card counting are typically ostracized from casinos, since knowledge of the cards previously played offers players a significant advantage (Miller [0002]).  The advantage arises from the player's ability to predict which cards are remaining in the card shoe (Miller [0002]).  Miller teaches gaming devices and methods of playing games wherein an indication of the cards which have already been discarded or dealt is displayed for a player to view prior to making a decision (Miller [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the filing to date combine the intelligent gaming table as disclosed by Hill with the method of providing an indication of the cards which have already been discarded or dealt is displayed for a player to view prior to making a decision as taught by Miller in order to level the playing field between players who count cards and those who don’t.

Regarding Claim 30 (New):  Lamle further teaches a card dealing slot for a dealer to receive at least one of the left two-sided card and the right two-sided card (Lamle, the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]; the display on a Left Card video screen 41, a Tie indicator 42, and a Right Card video screen 43 [C3:31-49]).

Regarding Claim 31 (New):  Lamle further teaches a display presenting a jackpot amount (Lamle, when the player wins, the amount won will be added to the amount shown on the Available Credit display 56; winnings are distributed to the player at the Payment cup 58 [C4:19-28]).  

Regarding Claim 33 (New):  Lamle further teaches an electronic device with a display representing a left pad, a right pad, and a tie pad, with the electronic device receiving a bet on a selected one of the left pad, the right pad, and the tie pad (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33; the central processing unit controls the display on a Left Card video screen 41, a Tie indicator 42, and a Right Card video screen 43 [C3:31-49]).  

Regarding Claim 36 (New):  Hill further discloses an optical recognition video camera for capturing images of the left tow-sided card and the right two-sided card before and after the hidden pair of sides of the left two-sided card and the right two-sided card are displayed (Hill, intelligent gaming tables ... may be electronically enhanced to include any number of devices (e.g., card sensors, ... CCTV cameras, ... sound- and video-recording devices) to capture any gameplay data (e.g., the identity of cards that are dealt out ...) [0044]).  

Regarding Claim 37 (New):  Hill further discloses wherein the discard slot is for discarding at least one discarded card (Hill, intelligent gaming table 205 includes conventional features of a Big Baccarat gaming table, such as a designated area to display the Player's Hand 210a, a designated area to display the Banker's Hand 210b, a card discard slot or area 220 [0040] and [Fig. 2]).  

Regarding Claim 38 (New):  Hill further discloses a card reader for reading and recognizing the discarded two-sided cards (Hill, intelligent gaming tables ... may be electronically enhanced to include any number of devices (e.g., card sensors, ... CCTV cameras, ... sound- and video-recording devices) to capture any gameplay data (e.g., ... the identity of cards that are discarded ...) [0044]).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hill, in view of Lamle, in view of Miller, and further in view of Aida.

Regarding Claim 32 (New):  Hill, as modified, discloses the invention as recited above.  Hill, as modified, fails to explicitly disclose wherein winning odds are determined and displayed based on the history of previous winning states.  
Aida teaches wherein winning odds are determined and displayed based on the history of previous winning states (Aida, when the odds and winning probabilities change based upon the win history, for example, the pay table displayed on either of the first to third display units 3A, 3B, and 3C is updated, and the displays on the touch panel 6 and the operation buttons 7 are updated [0094]).  
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Aida teaches a gaming machine that changes odds and winning probabilities based on win history (Aida [0094]).
It would have been obvious to one of ordinary skill in the art before the filing to date combine the intelligent gaming table as disclosed by Hill with the method of changing odds and winning probabilities based on win history as taught by Aida in order to ensure players are informed of actual odds and winning probabilities during game play.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, in view of Lamle, in view of Miller, and further in view of Meyerhofer et al., US 2009/0239656 A1 (hereinafter Meyerhofer).

Regarding Claim 34 (New):  Hill, as modified, discloses the invention as recited above.  Hill, as modified, fails to explicitly disclose an account card reader for reading a physical account card associated with one of the plurality of players.  
Meyerhofer teaches an account card reader for reading a physical account card associated with one of the plurality of players (Meyerhofer, each table connected to a secured gaming table device having a ... card reader/writer [0009]).
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Meyerhofer teaches a secured gaming table device that uses ticket-in and ticket-out and RFID technology to allow gaming establishments to use and exchange game vouchers, winnings from slot machines, promotions and promotional coupons, to provide cashless gaming at gaming tables, to provide transaction receipts and to link gaming tables and connect and use systems in use to expand the use of credit transfer within a gaming establishment and or associated gaming establishments and their slot machines, change machines, and cashier cages to include gaming tables (Meyerhofer [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent gaming table as disclosed by Hill with the secured gaming table device having a card reader as taught by Meyerhofer to allow gaming establishments the ability to expand the use of credit transfer within a gaming establishment.

Regarding Claim 35 (New):  Hill, as modified, discloses the invention as recited above.  Hill, as modified, fails to explicitly disclose a receipt printer for printing a physical receipt of bets and winnings of one of the plurality of players.
Meyerhofer teaches a receipt printer for printing a physical receipt of bets and winnings of one of the plurality of players (Meyerhofer, a secured gaming table device includes a gaming printer that generates game vouchers, promotions, promotional coupons and/or transaction receipts [0010]).  
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Meyerhofer teaches a secured gaming table device that includes a gaming printer that generates transaction receipts (Meyerhofer [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent gaming table as disclosed by Hill with the secured gaming table device having a gaming printer as taught by Meyerhofer to provide customers with transaction receipts.

There are currently no prior art rejections against claims 26 and 41-42.

Response to Arguments
With respect to the rejections under 35 USC 101, applicant argues that the claims are not directed to an abstract idea under step 2A, prong 1.  Applicant states:  
The claims, as recited, could not be performed by the human mind, nor can this be accomplished merely by human activity.  For example, the human mind cannot possibly remember each and every discarded card and each and every winning state, and communicate it to an outcome list for display and continuously calculate winning odds in real-time.  Rather, a game server, after receiving input of winning discarded cards and performing the steps it is configured to perform, displays the winning cards on the outcome list, and also processes and displays real-time winning odds.  The user merely observes the information, and then the user reacts to the displayed information by making an educated bet. (Response [p. 11]).  
The examiner disagrees.  
The steps that were identified as falling within mental process were determining a winning state, display the card on an outcome list, and determining odds based on the history of previous winnings.  The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The examiner maintains that determining a winning state (i.e., determining if the left card is numerically higher than the right card, if the right card is numerically higher than the left card, or if both the left and right card have the same numerical value) is a step that can easily be performed by the human mind.
Displaying discarded cards and the odds requires no more than writing the cards on a piece of paper.  The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
The examiner maintains that the claims are directed to an abstract idea under step 2A, prong 1.
Under step 2A, prong 2, applicant argues that he additional elements integrate the abstract idea into a practical application.  Applicant states “the additional elements of processing data and providing the user with useful information integrate the alleged abstract idea into a practical application by enabling the user to control the game by his own actions rather than letting a computer control the game, like conventional slot machines” (Response [p. 13]).  
First, the examiner does not agree that the newly added claim limitations 
wherein after the winning state is determined the two two-sided cards are discarded and stored in a discard slot and recorded in the game server, the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI; and 
wherein winning odds are determined and displayed on the GUI based on the history of previous winning states, 
as recited in amended claim 21, and 
collecting and recording the discarded cards, by the game server, and displaying the discarded cards on an outcome list; and 
determining, by the game server, and displaying winning odds based on the history of previous winning states,
as recited in claim 39 are additional elements.  
As stated above, under prong 2 of Step 2A, the examiner considers “wherein after the winning state is determined the two two-sided cards are discarded and stored … and recorded … and recorded in the game server, the discard slot configured to communicate with an outcome list to display the discarded cards on the outcome list on the GUI; and wherein winning odds are determined and displayed on the GUI based on the history of previous winning states” to be part of the abstract idea.  The server and the discard slot are considered additional elements.  These steps are rules of a game under certain methods of organizing human behavior and mental processes.  Writing down the cards of each round and determining and displaying odds can easily be accomplished using a pen and paper.  
When considering the additional elements in prong 2 of Step 2A, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (not considered relevant to the present claims); 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements in the present claims are a user computer, an input/output device, a game server, a table, a discard slot, a plurality of positions, a left paddle, a right paddle, an electronic device with a display, an account card reader, a physical account card, a physical receipt, an optical recognition video camera, a discard slot, and a card reader.
The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The functioning of the computer is not improved by the additional elements.  
The additional elements do not effect a particular treatment or prophylaxis for a disease or medical condition.  The present claims are not directed to treatment of a disease or medical condition.
The additional elements do not use a judicial exception in conjunction with, a particular machine or manufacture.  The additional elements are generic computer and gaming components and do not disclose a particular machine or manufacture.
The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  Nothing is transformed into a different state or thing.
The additional elements do not use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
The user computer, input/output device, game server, electronic device with a display, a discard slot, account card reader, physical account card, physical receipt, optical recognition video camera, and card reader are no more than using generic computing components to apply the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.  
Under step 2B, applicant argues that “the system and method use a combination of steps, including storing, recording and processing discarded cards, including winning discarded cards, and then providing the information to the user in real-time. This improves the user's ability to make an educated decision on how to place bets, providing an "inventive concept" which is "significantly more" than any abstract idea.”  (Response [p. 14]).
The examiner disagrees with applicant’s analysis.  As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use.
The examiner maintains that claims 21-28, 39-40, and 42 are not directed to patent eligible subject matter.

Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715